                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   (at London)

  UNITED STATES OF AMERICA,                    )
                                               )
         Plaintiff,                            )     Criminal Action No. 6: 02-038-DCR
                                               )
  V.                                           )
                                               )
  RONNIE LEE HOWARD,                           )         MEMORANDUM ORDER
                                               )
         Defendant.                            )

                                    *** *** *** ***

       A federal jury convicted Defendant Ronnie Howard of possessing firearms following a

felony conviction in June 2003. [Record No. 117] He was later sentenced to 293 months’

imprisonment, to be followed by five years of supervised release. [Record No. 140] The

United States Court of Appeals for the Sixth Circuit affirmed Howard’s conviction, but

remanded the case for re-sentencing in light of United States v. Booker, 543 U.S. 220 (2005).

[Record Nos. 174, 175] Howard was re-sentenced to the same terms, which were affirmed on

appeal. [Record Nos. 203, 225]

       In May 2009, Howard filed a pro se motion to vacate, set aside or correct his sentence

under 28 U.S.C. § 2255, arguing that his trial attorney had provided ineffective assistance.

[Record No. 241] This Court denied the motion, and Howard’s appeal of that denial was later

dismissed for failure to prosecute. [Record Nos. 266, 272, 276]

       Howard filed a motion seeking appointment of counsel in September 2015. [Record

No. 278] His motion included a request for relief under § 2255, based on the United States

Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015). The Court

                                            -1-
explained that Howard must obtain permission from the Sixth Circuit before filing a second or

successive motion for relief under 28 U.S.C. § 2255. Accordingly, the matter was transferred

to the Sixth Circuit, which denied the motion on March 1, 2016. [Record No. 279, 282]

       Howard has filed another pro se motion seeking appointment of counsel to help him

collaterally attack his conviction and/or sentence under § 2255.            [Record No. 282]

Specifically, he argues that he is entitled to relief under the United States Supreme Court’s

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

       As the Court has previously explained, Howard must obtain permission from the Sixth

Circuit before seeking substantive relief under § 2255. See 28 U.S.C. § 2244(a)(3)(A).

Accordingly, this Court lacks jurisdiction to entertain Howard’s present motion. The matter

will be transferred to the United States Court of Appeals for the Sixth Circuit so that it may

determine whether Howard may file a successive motion for relief under 28 U.S.C. § 2255.

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.     Defendant Ronnie Howard’s motion seeking appointment of counsel is deemed

to include a motion for leave to file a second or successive petition for collateral relief under

28 U.S.C. § 2255. The Clerk of the Court is DIRECTED to transfer Howard’s motion [Record

No. 282] to the United States Court of Appeals for the Sixth Circuit as a second or successive

petition seeking relief under 28 U.S.C. § 2255 in accordance with 28 U.S.C. § 2244 and Rule

9 of the Rules Governing Section 2255 Proceedings.

       2.     To the extent that Howard asks this Court to appoint counsel [Record No. 282],

his request is DENIED, without prejudice to being renewed if the Sixth Circuit permits him

to file a second or successive petition under § 2255.
                                              -2-
Dated: July 29, 2019.




                        -3-
